          Case 1:19-cr-00259-NONE-SKO Document 33 Filed 10/02/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00259-NONE-SKO

10          Plaintiff,                                   STIPULATION TO CONTINUE

11                          v.

12   PEDRO ALEGRA. JR.,
     EDGARDO ROSALES-ANDRADE,
13
            Defendants.
14

15

16          This case is set for a hearing on October 19, 2020, which the parties stipulate to continue to

17 November 18, 2020, for a status hearing. On March 17, 2020, this Court issued General Order 611,

18 which suspends all jury trials in the Eastern District of California scheduled to commence before May 1,

19 2020. This General Order was entered to address public health concerns related to COVID-19.

20          Although the General Order addresses the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

25 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

27 or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION                                        1
           Case 1:19-cr-00259-NONE-SKO Document 33 Filed 10/02/20 Page 2 of 4

 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
21 pretrial continuance must be “specifically limited in time”).

22                                                     STIPULATION

23          Plaintiff, United States of America, by and through its counsel of record, the United States

24 Attorney for the Eastern District of California, and the defendants, by and through their counsel,

25 stipulate to continue the hearing in this matter, which is currently set for July 20, 2020, until October 19,

26 2020, for a status hearing. In support thereof, the parties stipulate that:

27          1. The defendants were charged with possession with the intent to distribute methamphetamine

28              in violation of 21 U.S.C. § 841(a)(1), among other violations. The government provided


      STIPULATION                                          2
          Case 1:19-cr-00259-NONE-SKO Document 33 Filed 10/02/20 Page 3 of 4

 1             discovery and supplemental discovery. The defendants are continuing to review the

 2             discovery and need time to do so.

 3          2. For that reason, the parties agree to continue this matter until November 18, 2020.

 4          3. The parties stipulate that the period of time from October 19, 2020, through November 18,

 5             2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

 6             (iv) because it results from a continuance granted by the Court at defendants’ request on the

 7             basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 8             best interest of the public and the defendant in a speedy trial.

 9          IT IS SO STIPULATED.

10
      Dated: October 2, 2020                                 MCGREGOR W. SCOTT
11                                                           United States Attorney
12
                                                      By: /s/ THOMAS NEWMAN
13                                                        THOMAS NEWMAN
14                                                        Assistant United States Attorney

15
     Dated: October 2, 2020                               /s/ Monica Bermudez____
16                                                        Attorney for Defendant
                                                          PEDRO ALEGRA, JR.
17
                                                          /s/ David Torres____
18
                                                          Attorney for Defendant
19                                                        EDGARDO ROSALES-ANDRADE

20
21

22

23

24

25

26

27

28


      STIPULATION                                        3
          Case 1:19-cr-00259-NONE-SKO Document 33 Filed 10/02/20 Page 4 of 4

 1

 2                                                  ORDER

 3          IT IS ORDERED that the hearing set for October 19, 2020, at 1 pm is continued until November

 4 18, 2020, for a status conference.

 5          IT IS FURTHER ORDERED THAT the period of time from October 19, 2020, through

 6 November 18, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

 7 and (iv) because it results from a continuance granted by the Court at defendants’ request on the basis of

 8 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.

10
     IT IS SO ORDERED.
11

12 Dated:      October 2, 2020                                   /s/   Sheila K. Oberto             .
                    UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION                                        4
